IN THE SUPREME COURT OF THE STATE OF KANSAS


                                       No. 113,368

                             In the Matter of TED E. KNOPP,
                                      Respondent.



                                         ORDER


       On December 2, 2016, the court stayed the imposition of a 90-day suspension and
placed the respondent, Ted E. Knopp, on probation for a period of six months with
specific conditions. See In re Knopp, 305 Kan. 493, 384 P.3d 428 (2016).


       On August 14, 2017, the respondent filed a motion for discharge from probation,
along with affidavits demonstrating compliance with the terms of probation.


       On August 16, 2017, the Disciplinary Administrator filed a response, confirming
that the respondent fully complied with the conditions imposed upon him by the court
and offers no objection to the respondent being discharged from probation.


       This court, having reviewed the motion, the affidavits, and the recommendation of
the Disciplinary Administrator, finds that the respondent should be discharged from
probation.


       IT IS THEREFORE ORDERED that the respondent is hereby discharged from
probation and from any further obligation in this matter and this proceeding is closed.
       IT IS FURTHER ORDERED that this order shall be published in the Kansas
Reports and that the costs herein shall be assessed to the respondent.


       IT IS SO ORDERED this 1st day of September, 2017.